DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 19 May 2020.
Claims 1and 14 are amended by an approved Examiner's Amendment.
Claims 1-30 are currently pending.
Claims 1-30 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: No 112(f) invocations are identified in this office action.
Terminal Disclaimer
The terminal disclaimer filed on 14 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10669948 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Theodore Olds (248)988-8692 on 14 July 2021.
The application has been amended as follows: 
 Claim 1. (Currently Amended)  A gas turbine engine comprising:

wherein the fan rotor comprises a fan shaft, and the fan shaft is coaxial with the fan drive turbine shaft;
said gear reduction being a non-epicyclic gear reduction, and not including a ring gear;
said fan rotor delivering air into a bypass duct defined inwardly of a housing as bypass, and delivering air into a compressor section, a bypass ratio of the volume of air delivered into the bypass duct compared to the volume of air delivered into the compressor section is greater than 10; and
a pressure ratio across said fan drive turbine being greater than 5 to 1, with the pressure ratio defined by a pressure measured prior to an inlet to said fan drive turbine related to a pressure at an outlet of said fan drive turbine prior to any exhaust nozzle.
Claim 14. (Currently Amended)  A gas turbine engine comprising:
a fan drive turbine driving a shaft, said shaft engaging a gear reduction, said gear reduction driving a fan rotor at a speed that is less than the speed of the fan drive turbine; 
wherein the fan rotor comprises a fan shaft, and the fan shaft is coaxial with the fan drive turbine shaft; and
said gear reduction being a non-epicyclic gear reduction, and not including a ring gear;
wherein said shaft drives an input gear of said gear reduction through a flexible input shaft;


Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
In combination with the other structures required by the independent claims, the inclusion of:
Regarding Claim 1:
wherein the fan rotor comprises a fan shaft, and the fan shaft is coaxial with the fan drive turbine shaft;
said fan rotor delivering air into a bypass duct defined inwardly of a housing as bypass, and delivering air into a compressor section, a bypass ratio of the volume of air delivered into the bypass duct compared to the volume of air delivered into the compressor section is greater than 10; and
a pressure ratio across said fan drive turbine being greater than 5 to 1, with the pressure ratio defined by a pressure measured prior to an inlet to said fan drive turbine related to a pressure at an outlet of said fan drive turbine prior to any exhaust nozzle.
Regarding Claim 14:
wherein the fan rotor comprises a fan shaft, and the fan shaft is coaxial with the fan drive turbine shaft; and
Regarding Claim 22:
wherein said input gear drives a plurality of circumferentially spaced intermediate gears to, in turn, drive said output gear; and wherein there are a plurality of oil baffles circumferentially spaced between said intermediate gears and for delivering a lubricant to said input gear.
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Bradbrook (EP 2226487 B1), Sheridan et al (US 8756908 B2), and Sheridan et al (US 20100105516 A1).
The Examiner notes, Bradbrook et al is considered the closest prior art, but does not teach the limitations as described above.
Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745